Citation Nr: 0922614	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-04 352	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a May 1976 RO rating decision denying entitlement 
to service connection for tinnitus was the product of clear 
and unmistakable error (CUE).

2.  Entitlement to an effective date earlier than February 
16, 2005, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to May 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2005 and November 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (RO).  Jurisdiction over the Veteran's case was 
subsequently transferred to the St. Petersburg, Florida RO.

The Board notes that the appellant requested a hearing before 
a Veterans Law Judge in Washington, DC.  The Veteran 
subsequently withdrew his request for a Central Office Board 
hearing in March 2008.

In a letter, submitted by Lisa R. Ginsburg, Esq., dated in 
February 2009, she requested copies of the Veteran's complete 
medical/personnel records from 1960 to the present were 
requested.  This letter indicates below Ms. Ginsburg's 
signature that she is the attorney for the Veteran.  However, 
the letter does not indicate that Ms. Ginsburg represents the 
Veteran in regard to this claim and the Veteran has not 
executed a competed VA Form 21-22a, "Appointment of Attorney 
or Agent as Claimant's Representative" naming Ms. Ginsburg 
as his representative before the VA.  The Board notes that an 
executed VA Form 21-22a is required for attorney 
representation before VA initiated on or after June 23, 2009.  
73 Fed. Reg. 29,852, 29,872 (May 22, 2008) (to be codified at 
38 C.F.R. § 14.629(c)(1)).  As such, the Board is precluded 
from recognizing Ms. Ginsburg as the Veteran's representative 
and, as there is no indication in the claims folder that the 
power of attorney naming The American Legion as the Veteran's 
representative has been revoked, The American Legion remains 
the Veteran's representative.  Indeed, the Board notes that 
in May 2008, The American Legion submitted written argument 
in the form of an Informal Hearing Presentation in support of 
the Veteran's appeal.


FINDINGS OF FACT

1. The Veteran was discharged from active duty in May 1964.

2. The Veteran's initial claim for service connection for 
tinnitus was denied in a rating decision dated in May 1976.  
The Veteran did not appeal that decision.

3.  The correct facts, as they were known in May 1976, were 
accurately reported, and the statutory or regulatory 
provisions extant at the time, were correctly applied.

4.  There was a tenable evidentiary basis to support the RO's 
May 1976 determination.

5.  The Veteran filed to reopen his previously denied claim 
for service connection for tinnitus on February 16, 2005.  
Service connection was subsequently granted, effective 
February 16, 2005.

6.  There was no informal or formal claim, or written intent 
to file a claim for service connection for tinnitus dated 
after the May 1976 denial and prior to the February 16, 2005, 
claim.


CONCLUSIONS OF LAW

1.  The RO's May 1976 rating decision that denied service 
connection for tinnitus was not clearly and unmistakably 
erroneous and it became final.  38 U.S.C.A. §§ 5109A, 7104, 
7105 (West 2002); 38 C.F.R. § 3.104(a), 3.105(a), 3.160(d), 
20.302, 20.1103 (2008).

2.  The criteria for entitlement to an effective date earlier 
than February 16, 2005, for service connection for tinnitus 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's claim for an effective date earlier than 
February 16, 2005, for the grants of service connection for 
tinnitus arises from his disagreement with the date assigned 
following the grant of service connection.  Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As 
such, the Board finds that VA satisfied its duties to notify 
the Veteran in this case.

Further, as to the clear and unmistakable error aspect of his 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) has held that VA's duties to notify and assist 
are not applicable.  See Sorakubo v. Principi, 16 Vet. App. 
120; 122 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-
79 (2001) (en banc).  In any event, because the application 
of the law to the undisputed facts is dispositive of this 
appeal, no discussion of VA's duties to notify and assist is 
necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

As to VA's duty to assist, the record reflects that VA 
associated with the claims file all of the Veteran's private 
and VA treatment records, and afforded him a VA examination 
with respect to his claim in February 2005.  In addition, the 
Veteran was offered the opportunity to testify before the 
Board, but he declined the offer.  The Board finds these 
actions have satisfied VA's duty to assist and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Clear and Unmistakable Error

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the results would have been manifestly different but for the 
error.  See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. 
Cir.) (holding that in order to prove the existence of clear 
and unmistakable error, a claimant must show that an error 
occurred that was outcome-determinative, that is, an error 
that would manifestly have changed the outcome of the prior 
decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set 
forth a three-pronged test for determining when there is 
clear and unmistakable error present in a prior rating 
decision.  These are (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. at 313-14.  

The Board finds that the arguments advanced by the Veteran 
allege clear and unmistakable error with the requisite 
specificity.  See Simmons v. Principi, 17 Vet. App. 104 
(2003).  The Board will therefore adjudicate the merits of 
his claims.

As the RO noted in June 2005 when it established service 
connection for tinnitus, the grant was based on the findings 
and conclusions set forth in the post-service medical 
evidence received during this appeal that linked the 
Veteran's tinnitus to service.  This evidence included a VA 
medical examination report associating the Veteran's tinnitus 
with the Veteran's active service.  Because there was no 
competent medical evidence linking the condition to service 
and no evidence of any complaint, diagnosis, or treatment for 
the condition in service at the time of the May 1976 rating 
decision, there was a tenable basis for RO's determination 
denying his claim of service connection for these 
disabilities.  Thus, the RO rating decision was not clearly 
and unmistakably erroneous.  Bustos; Hines.

In reaching this conclusion, the Board emphasizes that, 
contrary to the Veteran's assertion, in his June 1975 letter, 
Dr. O.M., although he diagnosed the Veteran as having right 
ear hearing loss, he did not diagnose the Veteran with 
tinnitus and did not associate any tinnitus with active 
service.  In addition, contrary to the Veteran's assertion, 
in his June 1975 letter, Dr. L.F., although he indicated that 
the Veteran had severe neurosensory hearing loss associated 
with tinnitus and that loud noises cause exacerbations of the 
symptoms, the physician did not render the opinion that the 
Veteran's tinnitus was due to or permanently aggravated by 
the Veteran's service connected hearing loss or was related 
to his active service.  Moreover, the May 1976 rating 
decision was reached by a rating board that included a 
physician, and the rating Board apparently relied on the 
medical judgment provided by the medical member of the panel 
deciding the appeal.  See Bowyer v. Brown, 7 Vet. App. 549, 
552-53 (1995).  

III.  Earlier Effective Date

The Veteran argues that an earlier effective date is 
warranted for his tinnitus.  As such, he maintains that the 
effective date of service connection should be retroactive to 
his separation from service in 1964.

The basic facts are not in dispute.  Prior to the application 
to reopen a claim of entitlement to service connection for 
tinnitus dated in February 16, 2005, the Veteran applied for 
service connection for tinnitus in March 1976 and this claim 
was denied in a rating decision dated in May 1976.  The 
Veteran was notified of this decision; however, he did not 
perfect any appeal.  As such, the denial of the Veteran's 
claim of entitlement to service connection for tinnitus 
became final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302.  However, an unappealed rating 
decision, however, only becomes final in the absence of clear 
and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a).  As found by the Board above, the May 
1976 rating decision denying the Veteran's claim of 
entitlement to service connection for tinnitus is not the 
product of clear and unmistakable error, thus the May 1976 
rating decision is final.  Subsequently, the Veteran filed an 
application to reopen a claim of entitlement to service 
connection for tinnitus that was received by VA on February 
16, 2005.

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(2), (r).  See Nelson v. Principi, 18 Vet. App. 407, 
409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 
(2004), aff'd, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. 
Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 
(Fed. Cir. 2003).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  Any communication or action indicating an intent 
to apply for one or more benefits under the laws administered 
by VA, from a Veteran or his representative, may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within one year from the date it was sent to the 
Veteran, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection effective the date 
the Veteran's application to reopen a claim of entitlement to 
service connection for tinnitus was received after the prior 
final denial dated in May 1976.  An effective date of an 
award of service connection is not based on the earliest 
medical evidence showing a causal connection, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA.  Lalonde v. West, 12 
Vet. App. 377, 382 (1999).  Because the Veteran did not 
perfect an appeal of the denial of his earlier claim of 
entitlement to service connection for tinnitus, dated in May 
1976, and did not file another formal or informal application 
to reopen a claim of entitlement to service connection for 
tinnitus prior to February 16, 2006, VA is precluded, as a 
matter of law, from granting an effective date prior to 
February 16, 2005, for service connection.

Authorization to receive a VA monetary benefit requires the 
existence of both entitlement to the underlying benefit, and 
a current claim for the benefit.  Indeed, the "unequivocal 
command" that the effective date of benefits cannot be 
earlier than the date of claim, set forth in 38 U.S.C.A. § 
5110(a).  See Rodriguez v. West, 189 F.3d 1351, 1355 
(Fed.Cir. 1999).  Therefore, this appeal must be denied 
because the RO has already assigned the earliest possible 
effective date provided by law.  In denying this claim, the 
Board acknowledges the Veteran's service and the unfortunate 
circumstances of the case.  Although the Board denies his 
claim as a matter of law, the Board is sympathetic to the 
claim.  The Board, however, is without authority to grant an 
earlier effective date for service connection for tinnitus on 
an equitable basis and instead is constrained to follow the 
specific provisions of law.  See 38 U.S.C.A. § 7104 (West 
2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); 
Harvey v. Brown, 6 Vet. App. at 425.  Because the Veteran's 
claim fails because of absence of legal merit or lack of 
entitlement under the law, the claim must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

The Veteran's application for revision of a May 1976 RO 
rating decision on the basis of CUE is denied.

Entitlement to an effective date earlier than February 16, 
2005, for the grant of service connection for tinnitus is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


